Exhibit 99.1 Energy XXI Reports Record Fiscal First-Quarter Results and Provides Operations Update · EBITDA of $187 million eclipses previous quarter’s record by 14% · Free cash flow and hedge monetization further reduce debt · South Pass 89 recompletion/workover program completed · Fiscal-year volume range reaffirmed at 46,000-50,000 BOE/d HOUSTON – Oct., 26, 2011 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal first-quarter results and provided an operational update on activities in the Gulf of Mexico. For the 2012 fiscal first quarter, Energy XXI reported adjusted earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) of $186.9 million, compared with $75.7million in the 2011 fiscal first quarter.Net income attributable to common shareholders for the 2012 fiscal first quarter was $62.6million, $0.76 per diluted share, on revenues of $284.9 million and production of 40,800barrels of oil equivalent per day (BOE/d). “Our oil-focused asset base delivered record quarterly EBITDA,” EnergyXXI Chairman and CEO John Schiller said.“Oil represented 69 percent of our production and 90 percent of our pre-hedge revenue in the quarter, generating strong free cash flow that allowed us to continue paying down debt.In addition, we collected nearly $50 million during the quarter by monetizing crude oil swaps. We re-hedged the same volumes using collars based on Brent crude prices, better correlating with the premium on our HLS crude. The combination of free cash flow and hedge monetizations drove our net debt-to-total-capitalization ratio down to 47 percent from 53 percent.” Exploration and Development Activity The multi-well recompletion program at South Pass 89 (100% WI/ 82% NRI) has been completed. Gross production in the field was increased from 700 BOE/d to more than 6,000 BOE/d by working over seven wells.Total cost of the program approximated $18.5 million. At Grand Isle 16/18 (100% WI/ 87% NRI), five wells have been recompleted, delivering initial gross production rates totaling 4,200 BOE/d, with a program cost of $19 million and a projected payout of approximately 7 months.Currently at Grand Isle, the Ensco 99 rig is drilling Sunny (GI 16 R22 ST3), a development well targeting the C-2 sand with secondary B-2 and B-4 sand targets. The rig is slated to drill two additional development wells and perform one workover at Grand Isle.In addition, the Sundowner 1 platform rig has moved from South Pass 89 to Grand Isle 16 and has begun the workover to gravel pack the J-21 well, which previously was recompleted and tested at approximately 1,200barrels per day of oil. 1 Within the shallow-water, ultra-deep Gulf of Mexico shelf program, the McMoRan-operated partnership has continued drilling the Blackbeard East and Lafitte exploratory wells and is working to place the Davy Jones discovery on production. The Davy Jones discovery well (15.8% WI/12.3% NRI) is set to begin flow testing in December.All equipment is on schedule and installation of the production facilities has commenced. The Rowan EXL III rig is currently moving on location to begin completion operations.As of Sept. 30, 2011, the company’s investment in both Davy Jones wells and facilities totaled about $67 million. The Blackbeard East exploration well (18% WI/14.4% NRI), located in 80 feet of water on South Timbalier Block 144, is drilling below 32,200 feet towards a target depth of 34,000 feet. The company’s investment in Blackbeard East as of Sept. 30, 2011 was about $37 million. The Lafitte exploration well (18% WI/14.6% NRI),located on Eugene Island Block 223 in 140 feet of water, is drilling below 28,400 feet towards a proposed total depth of 29,950 feet, targeting Lower Miocene and possibly Oligocene sections below the salt weld.Wireline logs from interim logging operations in September and October 2011 indicate several Lower Miocene sands that appear to be hydrocarbon bearing. The sands have various thicknesses that aggregate approximately 250 gross feet (115 feet net), some of which are contained within a thin-bedded, sand-shale formation.The company’s investment at Lafitte as of Sept. 30, 2011 was about $26 million. “Our deep drilling program is approaching several potential catalysts, and our core drilling, recompletion and workover activities have delivered results at or above target levels, providing increased confidence in our goal of averaging 46,000 to 50,000 BOE/d of net production for our 2012 fiscal year,” Schiller said. Capital Expenditures During the 2012 fiscal first quarter, capital expenditures, including plug-and-abandonment costs, totaled $117.4 million, with $42.1 million in exploration and $75.3 million in development and other investments. 2 Conference Call Tomorrow, Oct. 27, at 9 a.m. CDT, 3 p.m. London Time Energy XXI will host its fiscal first-quarter conference call tomorrow, Oct. 27, at 9a.m. CDT (3p.m. London time). The dial-in numbers are 1 (631) 813-4724 (U.S.) and (0) 80 0051 3806 (U.K.), and the confirmation code is 18885750. For complete instructions on how to actively participate in the conference call, or to listen to the live audio webcast or a replay, please refer to www.EnergyXXI.com. Forward-Looking Statements All statements included in this release relating to future plans, projects, events or conditions and all other statements other than statements of historical fact included in this release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based upon current expectations and are subject to a number of risks, uncertainties and assumptions, including changes in long-term oil and gas prices orother market conditions affecting the oil and gas industry, reservoir performance, the outcome of commercialnegotiationsand changes in technical or operating conditions, among others, that could cause actual results, including project plans and related expenditures and resource recoveries,to differ materially from those described in the forward-looking statements. Energy XXI assumes no obligation and expressly disclaims any duty to update the information contained herein except as required by law. Competent Person Disclosure The technical information contained in this announcement relating to operations adheres to the standard set by the Society of Petroleum Engineers. Bobby Poirrier Jr.,Vice Presidentof Corporate Development, a Petroleum Engineer, is the qualified person who has reviewed and approved the technical information contained in this announcement. About the Company Energy XXI is an independent oil and natural gas exploration and production company whose growth strategy emphasizes acquisitions, enhanced by its value-added organic drilling program. The company’s properties are located in the U.S. Gulf of Mexico waters and the Gulf Coast onshore.Seymour Pierce is Energy XXI’s listing broker in the United Kingdom. To learn more, visit the EnergyXXI website at www.EnergyXXI.com. 3 ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below is a reconciliation of net income to EBITDA.We define EBITDA as earnings before interest, taxes, depreciation, depletion and amortization.EBITDA is not a measure of performance calculated in accordance with accounting principles generally accepted in the United States (“GAAP”).Although not proscribed under GAAP, the company believes EBITDA is relevant because it helps investors to understand the company’s operating performance and makes it easier to compare its results with other oil and gas exploration and production companies that may have different financing and capital structures or tax rates.EBITDA should not be considered in isolation of, or as a substitute for, net income as an indicator of operating performance or cash flows from operating activities as a measure of liquidity.EBITDA, as the company calculates it, may not be comparable to EBITDA measures reported by other companies.In addition, EBITDA does not represent funds available for discretionary use. The following table presents a reconciliation of our consolidated net income (loss) available for common stockholders to our consolidated EBITDA for the periods presented. Three Months Ended September 30, Net Income (Loss) Available for Common Stockholders $ $ ) Total other expense Depreciation, depletion and amortization Income tax expense 19 Preferred stock dividends EBITDA $ $ EBITDA Per Share Basic $ $ Diluted $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted 4 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) September 30, June 30, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments 22 Total Current Assets Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Oil and natural gas properties - full cost method of accounting, including $511.1million and $467.3 million of unevaluated properties at September 30, 2011 and June 30, 2011, respectively Other property and equipment Total Property and Equipment Other Assets Derivative financial instruments — Deferred income taxes — Debt issuance costs, net of accumulated amortization Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Notes payable Asset retirement obligations Derivative financial instruments Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities Deferred income taxes — Asset retirement obligations Derivative financial instruments Other liabilities — Total Liabilities Stockholders’ Equity 7.25 % Preferred stock, $0.001 par value, 2,500,000 shares authorized and 8,000 shares issued and outstanding at September 30, 2011 and June 30, 2011, respectively. — — 5.625 % Preferred stock, $0.001 par value, 2,500,000 shares authorized and 1,050,000 shares issued and outstanding at September 30, 2011 and June 30, 2011, respectively. 1 1 Common stock, $0.005 par value, 200,000,000 shares authorized and 76,734,165 and 76,203,574 shares issued and 76,477,812 and 76,202,921 shares outstanding at September 30, 2011 and June 30, 2011, respectively. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss), net of income tax expense (benefit) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ 5 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share information) (Unaudited) Three Months Ended September 30, Revenues Oil sales $ $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes Gathering and transportation 21 Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense Gain on derivative financial instruments ) ) Total Costs and Expenses Operating Income Other Income (Expense) Other income 9 10 Interest expense ) ) Total Other Expense ) ) Income Before Income Taxes Income Tax Expense 19 Net Income Preferred Stock Dividends Net Income (Loss) Attributable to Common Stockholders $ $ ) Net Income (Loss) Per Share Attributable to Common Stockholders Basic $ $ ) Diluted $ $ ) Weighted Average Number of Common Shares Outstanding Basic Diluted 6 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended September 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense 19 Change in derivative financial instruments Proceeds from sale of derivative instruments Other – net ) ) Accretion of asset retirement obligations Amortization of debt discount andpremium — ) Amortization and write-off of debt issuance costs Stock-based compensation Changes in operating assets and liabilities Accounts receivable Prepaid expenses and other current assets ) ) Settlement of asset retirement obligations ) ) Accounts payable and accrued liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions 65 (8 ) Capital expenditures ) ) Insurance payments received — Proceeds from the sale of properties — Other ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs Dividends to shareholders ) ) Proceeds from long-term debt Payments on long-term debt ) ) Other ) ) Net Cash Used in Financing Activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ 7 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED OPERATIONAL INFORMATION (Unaudited) Quarter Ended Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, Operating Highlights Operating revenues Crude oil sales $ Natural gas sales Hedge gain (loss) Total revenues Percent of operating revenues from crude oil Prior to hedge gain (loss) 90
